COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                    §
  BRYAN P. FERRELL,                                                 No. 08-17-00065-CV
                                                    §
                     Appellant,                                        Appeal from the
                                                    §
  v.                                                                 120th District Court
                                                    §
  THE UNIVERSITY OF TEXAS SYSTEM,                                 of El Paso County, Texas
                                                    §
                     Appellee.                                      (TC# 2014DCV4105)
                                                    §


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings, in accordance with this Court’s opinion. We further order that Appellant recover

from Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 17TH DAY OF MAY, 2019.


                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.